DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Maldjian on 3/1/22.
The application has been amended as follows: 
Claim 1 line 5 please delete “or more text or one or more images.”, and add “or more text and/ or one or more images.”
Claim 17 line 20 please delete “or one or more event tags…”, and add “and/ or one or more event tags…”.
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” tagging each of the plurality of life science documents with one or more class tags and one or more event tags, wherein the one or more class tags represents a class and/or a subclass for the each of the plurality of life science documents, wherein 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2018/ 0357207 discloses symbol recognition techniques may be applied to documents comprising various forms of content.  Documents including both text and mathematical expressions may be problematic, as applying a recognizer that does not match the content may produce anomalous results.  Instead, a parser may evaluate the document to classify respective regions as one of a text region or a mathematics region, based on the characteristics of each type of content.  The recognizer corresponding to the content of each region may be applied to produce a composite document comprising both recognized text expressions and recognized mathematical expressions.  Additional functionality may be presented based on the recognized content; e.g., text-based tools such as spell-check and natural-language translation may be applied to the text regions that comprise text expressions, and mathematics-based tools such as mathematical equation editors, mathematical expression solvers, and automated assignment grading may be applied to the mathematics regions that comprise mathematical expressions. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov